Holmes, Judge,
delivered the following dissenting opinion.
This case is submitted upon demurrer to the answer. It is assigned for a cause of demurrer that the record of the proceedings and decree of the Circuit Court of the county of Boone, relieving the defendant from his disqualification, do not show that he had ever committed any of the acts specified in the third section of the second article of the Constitution ; nor that the proceedings were had in the county of the defendant’s residence ; nor that he had ever voluntarily entered the military service of the United States, and been honorably discharged; and further, that he had not taken the oath of loyalty as required by the Constitution, and was therefore ineligible to the office.
First, it may be observed, that the petition for relief was somewhat inartificially drawn, and is objectionably indefinite in the forms of expression. It is for this reason not a little difficult to decide upon its sufficiency.
The cause of disqualification was stated to be “that he had a son and some relatives in the so-called Confederate Government who were .in armed rebellion against the lawful authorities of the Government of the United States, and sympathized with his son and relatives whilst thus engaged.” In the third section referred to, the words “ or has ever by any word or deed manifested his adherence to the cause of suqh enemies, or his desire for their triumph over the arms of the United States, or his sympathy with those engaged in exciting or carrying on rebellion against the United States,” are introduced in immediate connection with the preceding-clauses which specify acts that would clearly amount to treason, and these words, as well by their own import as upon the principle of nosdtur a sodis, would seem to imply some *234conduct of a treasonable character. The word sympathy was evidently not used here in its most general sense : it meaais something more than mere feeling. It is well known that during the late civil war, there was a class of adherents to the rebel cause within this State, who were not openly in arms, but secretly co-operated with* the enemy in various ways, giving aid and comfort upon occasion, and who in common parlance came to be called sympathizers. The word thus came to have a peculiar meaning in this State, and as such found its way into the Constitution. The wood “bushwhacker” is another example of these local terms having a new and peculiar signification in common speech. Sympathy with those engaged in exciting or carrying on rebellion, as the words are here used, must therefore, I think, be understood to import some conduct of a treasonable nature ; and it may fairly be inferred that the petitioner, when he alleged that he had sympathized with his son and relatives whilst engaged inarmed rebellion against the United States, meant to be understood as using the word in the sense of the Constitution, and as implying treasonable conduct on his part, and not merely a feeling of sympathy for their sufferings or of interest in their welfare. At any rate, the petitioner evidently intended to admit and state that he had done an act which came within the meaning of this third section, and I think he may be taken at his word. It is not averred in terms that the petitioner was a resident, of the county of Boone. The Constitution required that he should “ in person present his petition to the Circuit Court of the county of his residence” — Art. 2, § 23. I find it stated that “he and a large number of citizens proposed the voluntary organization of a military company of the citizens of Columbia for the purpose of putting down guerrillas,” and “ did voluntarily organize themselves into a company,” &c. We may take judicial notice that the town of Columbia is in the county of Boone, and by a liberal construction this language may be said to import that he and the other members of the company were resident citizens of that town. The provision *235seems to refer more especially to the court which is to have jurisdiction in these cases, and not particularly to the facts which were to constitute the foundation of the jurisdiction. No particular stress appears to be laid on the circumstance of residence in reference to the right of the petitioner to have relief. I see no other reason why the proceeding should necessarily be had in the county of his residence than that the enactment provides that it may be had in that county, and has not expressly said that it may be had in any other county. It may look to the convenience of the party himself, since it may be supposed that his evidence would be more easily produced in the county of his residence. It is purely an ex parle proceeding. No adversary party is .contemplated and no notice is required to be given to any other person ; not even to the circuit attorney as representing the county or the State. The whole matter is to be submitted to the court on the petition and the proofs adduced by the party himself. I am inclined to think it sufficiently appears by the record that the proceeding was had in the county of the defendant’s residence.
The other objection on which the greater stress is laid respects the averment of military service. The Constitution required only that he should “ have voluntarily entered the military service of the United States—Art. 2, § 28. The allegations were that “ in 1864 he voluntarily entered the service of the country in a company commanded by Capt. J. S. Rollins, who was in actual service under Capt. Cary, who was in the United States voluntary service, and served and performed all the duties required of him as a soldier in the service of the United States until he was honorably discharged from service as aforesaid”; and further, that “ in the spring of 1865 he was a member of a voluntary organization of a military company of the citizens of Columbia for the purpose of putting down guerrillas in the name of the United States and in pursuance of orders made by the commanders of United States forces in the Department of Missouri and under the command of Capt. N. J. *236Harbison, which was armed and equipped by procuring arms and ammunition from the United States arsenal, and was mustered and held ready to march at the call of the department commander; and that he belonged unto said organization until after the guerrillas and regular Confederate forces had surrendered to the army of the United States; and that he had during his said terms of service, and ever since, .demeaned himself as a faithful and loyal subject of the Government of the United States.”
There is some lack of precision in the form of these statements, but, giving them a fair interpretation, I do not well see how they can be held to amount to anything less than a substantial av.erment that he had voluntarily entered the military service of the United States and been honorably discharged. The facts so stated must be taken as true so far as this objection is concerned. No particular branch or kind of service is specified in this enactment. It is not necessarily to be service in the regular army, nor a formal enlistment for any given period of service in the volunteer forces. The kind of service, or the time of service, or the manner of enlistment, is not the material thing. It was evidently contemplated by the Constitution that as the disqualification was to arise from some act of treason, or disaffection, the removal of the disqualification when once incurred should be made to depend upon the simple fact that the party had since voluntarily entered the military service in the cause of the Union. This fact alone, when proved to the satisfaction of the court having jurisdiction, is assumed by the law to be enough to show that the party had returned to his allegiance, and was again ready and willing to perform all the duties of a loyal citizen. The Constitution was framed before the war ended, and it may reasonably be inferred that one object of this provision was to furnish an inducement to such persons to abandon the rebellion and adhere to the cause of the Union. It may be supposed that another object was to obviate the manifest injustice that would be done to meritorious soldiers who had voluntarily served in the ar*237mies of the country, though they had been previously implicated in the rebellion, and had thus given evidence of their return to loyalty and duty, by subjecting them to a deprivation of the common rights and privileges of citizenship.
The allegations necessarily import that he was a volunteer in the military service of the United States, in a company that was raised, armed, equipped, and commanded under the authority of the Government, and that the company was a part of the United States forces, and was employed in military operations against the public enemy. I do not see but that a volunteer service in such a force may afford satisfactory evidence that the party had returned to his allegiance and become a loyal citizen; though if he had enlisted in the regular army, or in some corps organized for a longer term of service, his conduct might have been still more creditable.
In the case of Drehman v. Stifel, March term, 1867, (ante p. 184,) this court held that volunteer regiments of Home Guards, called into service by authority of the United States, armed and equipped from the arsenal at St. Louis, and acting under the orders of the commander at that post, were a lawfully military force engaged in the military service of the United States.
These considerations, I think, sufficiently show that the-military service alleged was such as to answer" the strictest, terms of the law, and that it came within the spirit and policy of this special enactment.
The court was acting under a special jurisdiction. The judgment is not conclusive of the jurisdiction; the record may be looked into for the facts which confer the power and show that it was lawfully exercised ; and every requisite that was essential to give jurisdiction must appear upon the face of the record, or the judgment will be regarded as a nullity.—Grignon v. Astor, 2 How. (U. S.) 341; Patterson v. Fagan, 38 Mo. 81. Where the statute gave power to order a sale only upon the report of the sheriff on certain publications being made, it was held that the report gave the jurisdiction, and that without it the matter was coram nonjudice,, *238and the court was powerless—Thatcher v. Powell, 6 Wheat. 119. In this case it cannot be said that the necessary facts were wholly wanting. The essential facts were that the petitioner had done some one of the acts specified in this third section, and that he had subsequently volunteered in the military service of the United States and served until honorably discharged. I think that these facts sufficiently appear on the face of the record ; that they were enough to show that the proceeding was coram judice, and that the court had power and jurisdiction over the subject-matter and over the person. This being so, the decree was conclusive upon the merits of the case.
On the whole, my conclusion is that the defendant was relieved from his disqualification; that the oath which he took was all that was required of him by the 24th section of the 2d article of the Constitution,''and that he was lawfully entitled to hold the office.
Such being my view of the matter, the question of the constitutionality of the oath of loyalty is not essential to the determination of the case, and I see no useful purpose to be answered by my entering upon the consideration of that subject. Whenever that question shall again come directly in judgment I shall be ready to re-examine it with freedom and candor, and upon the best lights which may be then before me. For these reasons I dissent from the opinion of the majority of the court.